          Case 1:20-cv-08045-PAE Document 21 Filed 10/30/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 MICHAEL AKSMAN,

                                       Petitioner,                      20 Civ. 8045 (PAE)
                        -v-
                                                                                Order
 GREENWICH QUANTITATIVE RESEARCH, LP,

                                       Respondent.


PAUL A. ENGELMAYER, District Judge:

       The Court has received parties’ joint letter and proposed case management plan, Dkts.

18–19, and the parties’ letter regarding notice of removal and citizenship of the respective

parties, Dkt. 20.

       In light of the posture of this action and the parties’ submissions, the Court cancels the

initial pretrial conference presently scheduled for November 4, 2020 at 2:00 p.m.


       SO ORDERED.


                                                               
                                                             ______________________________
                                                             PAUL A. ENGELMAYER
                                                             United States District Judge
Dated: October 30, 2020
       New York, New York
